NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno U.S. Patent Application Publication 2018/0162549 in view of Henderson U.S. Patent Application Publication 2017/0372723.
With respect to claims 1-5 and 11-15, Ziarno teaches obtaining, at an engine controller (FADEC/ECU 24) configured for controlling operation of the engine (paragraphs 42-44), a measured value indicative of usage experienced by the engine during a period of operation of the engine (engine parameters that are recorded by a WEMS module 20 that communicates with a wireless sensor network 600, paragraphs 45 and 85, figures 2 and 10); transmitting, from the engine controller to a first presentation device presenting information to an operator of the aircraft, an indication of the measured value (real time engine parameter data may be provided/displayed to the flight deck 30, paragraphs 80, 82, and 93); causing the first presentation device to present to the operator of the aircraft a presented value indicative of the usage experienced by the engine during the period of operation of the engine (real time data that is presented, paragraphs 80, 82 and 93); and generating an alarm report when gathered data is over a threshold (paragraph 89).
But Ziarno fails to teach requesting that the operator of the aircraft inputs an operator-input value indicative of the usage experienced by the engine during the period of operation of the engine identical to the presented value via an input device; receiving, at the engine controller from the operator of the aircraft via the input device, the operator-input value indicative of usage experienced by the engine during the period of operation of the engine; comparing, at the engine controller, the operator-input value and the measured value; and based on the comparing, issuing an alert to a second presentation device independent from the first presentation device.
Henderson teaches an aircraft having a display system (abstract, figure 2) including a computing system wherein an operator of the aircraft inputs an operator-input value indicative of the usage experienced by the engine during the period of operation of the engine identical to the presented value via an input device (first computing system 202 confirms obtained information 234 of the aircraft by displaying the information to the user to confirm by inputting data, paragraph 36); receiving, at the engine controller from the operator of the aircraft via the input device, the operator-input value indicative of usage experienced by the engine during the period of operation of the engine (user provides an input confirming displaying information is accurate/desirable, paragraph 36); comparing, at the engine controller, the operator-input value and the measured value (displayed information and user input are confirmed, paragraph 36); and based on the comparing, issuing an alert to a second presentation device independent from the first presentation device (an output 240 is generated from the aircraft data user inputs, paragraphs 40-43).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify aircraft engine control and monitoring system  of Ziarno and provide the aircraft display and monitoring system where a user input and measured data are part of a control and monitoring process as taught by Henderson in order to provide a monitoring system where the user an easily confirm the accuracy of aircraft data (paragraph 21, Henderson).  
	With respect to claims 6 and 16, Ziarno teaches wherein transmitting the indication to the first presentation device comprises transmitting the indication via a communication path comprising at least one element which is of a lower trust level than the engine controller (interpreted as the wireless communication from the wireless sensors 600 to the ECU 24, figure 10).
	With respect to claims 7 and 17, Ziarno teaches wherein transmitting the indication to a first presentation device comprises transmitting the indication to one of a screen in a cockpit of the aircraft, a speaker in the cockpit of the aircraft, and a handheld device (display device 575, paragraph 89).

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno U.S. Patent Application Publication 2018/0162549 in view of Henderson U.S. Patent Application Publication 2017/0372723 and further in view of Ovando U.S. Patent Application Publication 2015/0338312.
With respect to claims 8-10 and 18-20, Ziarno as modified by Henderson teaches the claimed invention except wherein issuing an alert to the second presentation device comprises producing an audible alert, wherein the usage data comprises a count of fatigue cycles for a component of the engine, and wherein the usage data comprises a count of fatigue cycles for a component of an aircraft to which the engine is coupled.
Ovando teaches a system and method for implementing engine cycle counts (abstract) where the system  defines the lifetime of the engine or the parts of the engine in terms of total operating hours where each increment in the operation hour may be identified as a cycle and the control logic may also utilize a counter that may also determine a plurality of cycles associated with the engine or the parts of the gas turbine engine (paragraphs 19, 27, and 28). Further, a diagnostic messages or audible alerts may be transmitted upon detection of certain operational conditions, for example, the alerts may be used when certain critical operational modes are detected where the alert may be transmitted upon detection of a value over a threshold known as the critical cycle count (paragraphs 39 and 45).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention A of Ziarno as modified by Henderson with the invention of determining engine fatigue using a cycle count as well as providing a diagnosis alert via speakers as taught by Ovando in order to provide a system which easily alerts the user with an accurate assessment of the degrading engine parts (paragraph 15, Ovando).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/24/2022